Citation Nr: 1108752	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 until April 1971, and what appears to be two months of inactive duty service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2008, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing, which was held at the RO.  A transcript of that hearing has been associated with the claims file.  

In February 2009 and July 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In an October 2010 Supplemental Statement of the Case (SSOC), the RO/AMC determined that the additional development had been completed.  The case was then returned to the Board for further appellate review.

The Veteran's psychiatric disorder on appeal requires clarification.  Originally, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD).  In a July 2010 decision, the Board broadened the scope of the Veteran's psychiatric disorder claim to also include a claim for service connection for a psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim for service connection for PTSD was denied in the July 2010 Board decision.  As the issue of service connection for PTSD has already been decided by the Board, the it is not discussed in the decision below.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran has a psychiatric disorder, other than PTSD, that is related to his military service.

CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, other than PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010.) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in January 2005, the Veteran was notified of the information and evidence necessary to substantiate his claim for service connection.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in a March 2006 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and available private medical treatment records have been obtained.  He was provided a VA medical examination in April 2009 and an addendum opinion was obtained in September 2010.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain "chronic" diseases, such as psychoses, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same  probative value.

The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary will afford the claimant the benefit of the doubt in resolving the issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Merits of the Claim

Here, the Veteran essentially claims that he has a psychiatric disorder due to his military service.  Specifically, the Veteran attributes his claimed disorder to numerous incidents he reports to have occurred during his service, to include his service in the Republic of Vietnam.  Having reviewed the evidence of record and all pertinent laws and regulations, the Board finds that the preponderance of the evidence weighs against the claim for service connection, and the appeal must be denied.

The Veteran's service treatment records are of record and are negative for any diagnosis of or treatment for a psychiatric disorder.  The March 1971 separation report of medical examination reflects that the results of a clinical psychiatric examination were normal.    

In support of his claim, the Veteran submitted a December 2004 letter and medical records from his private primary care physician, J.R.G., Jr., M.D.  In the December 2004 letter and a December 2004 private treatment record, the Veteran was reported to have nightmares related to his service in Vietnam and difficulty sleeping.  The additional private treatment records show treatment for unrelated medical conditions and are negative for a diagnosis of a psychiatric disorder other than PTSD.

Associated with the claims file is a March 2005 letter from the Veteran's private primary care physician, M.P., M.D., in which the physician states that the Veteran experienced "nightmares regarding his Vietnam memories."  However, the letter does not indicate whether a psychiatric examination was conducted at that time, nor does it provide the results of any previous psychiatric examinations.  The physician did not indicate that the Veteran was diagnosed with a psychiatric disorder other than PTSD.

In support of his claim, the Veteran submitted private medical records from Dr. R.  Included in these private medical is what appears to be records related to a mental status evaluation, to include the Veteran's own description of his military experiences.  A May 2005 medical record entitled "Mental Status" shows that the Veteran's mental status was assessed; the record shows a diagnosis of PTSD but does not include any other psychiatric diagnoses.  Additionally, the Veteran submitted what appears to be a June 2005 treatment record from Dr. R., in which the doctor noted the presence of some psychiatric symptomatology and essentially recommended that the Veteran participate in therapy sessions.

In April 2009, the Veteran underwent a VA PTSD examination, at which time the entire claims file was reviewed.  The Veteran reported experiencing psychiatric symptomatology that he related to his military experiences.  He indicated that he initially discussed his symptoms with his primary care doctor not long after leaving active duty service.  He also reported undergoing private psychiatric treatment.  

Following a mental status examination, the diagnosis was anxiety disorder, not otherwise specified.  The examiner explained that the Veteran showed "evidence of an anxiety disorder, as indicated by a history of chronic worry lasting throughout his adult lifetime."  The Veteran was noted to have described current worries about finances, health, and driving, "at a minimum."  He also described prominent health and safety concerns during his military service.  

In September 2010, the same examiner who conducted the April 2009 VA PTSD examination reviewed the claims file for the purpose of rendering an opinion as to whether the Veteran's anxiety disorder was related to his military service.  She reported that anxiety disorders are among the most common disorders present in mental health patients.  The examiner stated that the Veteran's military experiences might have predisposed him to chronic worry.  She stated, however, that it is also possible that the Veteran would have developed the anxiety disorder without the military experiences, or that his response to his Vietnam service was heightened because he already had anxiety prior to his deployment.  The examiner stated that there are no early treatment records to help clarify this matter.  As a result, the examiner concluded that she would have to resort to mere speculation to attribute his anxiety to his period of active military service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder other than PTSD.  While the medical evidence shows that the Veteran currently has an anxiety disorder diagnosis, as discussed further below, the preponderance of the evidence does not indicate that his psychiatric disorder is related to his military service.  Accordingly, the appeal is denied.

In this regard, the Veteran's March 1971 separation report of medical examination, which was completed approximately one month prior to separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to her current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The March 1971 separation report of medical examination is entirely negative for any indications of a psychiatric disorder and weighs heavily against the claim.  The weight of the service medical records, including the March 1971 separation report of medical examination, is greater than subsequent private medical treatment records based on a history provided by the Veteran.  

Indeed, the medical evidence does not show that the Veteran was diagnosed with an anxiety disorder until April 2009, which is approximately thirty-eight years after the Veteran's separation from active service.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.

Moreover, the evidence is devoid of a definitive medical opinion relating the Veteran's anxiety disorder diagnosis to his period of active service.  While the Veteran was afforded a VA psychiatric examination and his claims file was reviewed for the purpose of obtaining a medical opinion with regard to his claim, following her review, the examiner essentially concluded that she was unable to render an opinion in this case without resorting to mere speculation.  The examiner explained that the Veteran's military service may have predisposed him to chronic worry; however, it was also possible that he would have developed his anxiety without his military service. She further stated that there were no early treatment records to clarify this issue.  As a result, she was unable to render a definitive opinion with regards to the Veteran's claim.  The Board is cognizant of case law ruling that speculative statements from doctors are, for all intents and purposes, inconclusive as to the origin of a disability. See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Such opinions amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility. See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). See also 38 C.F.R. § 3.102 (when considering application of the benefit- of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  But in this case, as explained above, the examiner fully explained why he could not speculate based on the evidence of record.  As such, the opinion, such as it is, is a definitive opinion.

To the examiner stated the Veteran's military service may have predispose him to a psychiatric disorder, suggesting a possible favorable relationship, the Board finds that the use of "may have" makes the examiner's statement speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Therefore, the Board finds that the VA examiner's conclusion does not provide a basis for service connection, as it does not constitute as a definitive opinion relating the claimed disorder to the Veteran's military service.

The Board notes that the only definitive opinion relating the psychiatric diagnosis to the Veteran's military service is the Veteran's own statements.  In addition to the medical evidence, the Board has also considered the Veteran's statements that he has a psychiatric disorder related to his military service.  In this regard, the Board finds the Veteran's statements as to the symptomatology associated with the claimed disorder and his military experiences to be both competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, a chronic psychiatric disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a psychiatric disorder, such as sleep impairments, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with a psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of the claimed psychiatric disorder are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Given the medical evidence against the claim, for the Board to conclude that the Veteran has a psychiatric disorder, other thane PTSD, as a result of his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or  remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion regarding the Veteran's claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  As there is simply no basis upon which to grant the Veteran's claim, the appeal is denied.


ORDER

Service connection for a psychiatric disorder, other than PTSD, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


